             Case 3:20-cv-05368-RSL Document 31 Filed 03/31/21 Page 1 of 1




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9    STEPHEN M. MCKINNEY,                                      Case No. C20-5368-RSL

10                          Plaintiff,                          ORDER REGARDING
11                     v.                                       OFFER OF JUDGMENT

12    WOODBROOK TNC LLC and NATIONAL
      CREDIT SYSTEMS, INC.,
13
                            Defendants.
14
15
16         This matter comes before the Court on plaintiff’s notice of acceptance of an Offer of
17 Judgment made by defendant National Credit Systems, Inc. (“NCS”) (Dkt. # 29). NCS
18 previously filed an Offer of Judgment pursuant to Federal Rule of Civil Procedure 68. Dkt. # 28.
19 Because plaintiff served written notice accepting the Offer within 14 days after being served and
20 filed such notice and proof of service, see Dkt. # 29, the Clerk of Court is directed to enter
21 judgment in favor of plaintiff and against NCS in the total sum of $12,000, inclusive of interest,
22 costs, and attorney’s fees.
23
           DATED this 31st day of March, 2021.
24
25
26                                                    A
                                                      Robert S. Lasnik
27
                                                      United States District Judge
28

     ORDER REGARDING OFFER OF JUDGMENT - 1
